It is ordered that the writ of review issue; that the Court of Appeal send up the record in duplicate of the case; and that counsel for plaintiff and defendant be notified.
Writ granted, limited, however, to the issue of whether defendant is entitled to recover for crop destruction and damage. In all other respects, the application is denied, for on the facts found by the Court of Appeal, we find no error of law in its judgment.
SUMMERS, J.,
is of the opinion that the writ should be granted as to the issue which the majority has agreed to review and, additionally, as to the remaining issues presented by assignments of Errors Numbers One (1) and Two (2).